Citation Nr: 1337614	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a cold weather injury to both feet.

2.  Entitlement to service connection for claimed bilateral hearing loss.

3.  Entitlement to service connection for claimed tinnitus.

4.  Entitlement to service connection for a claimed low back disorder, to include as secondary to a service-connected right knee disability.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.  

In December 2012, the Board denied the claim of service connection for lipoma tumors.  The Board also remanded the listed issues for further development.  

The VBMS and Virtual VA folders have been reviewed.  

The issues of service connection for bilateral hearing loss, tinnitus and a low back disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In June 2006, the RO denied the claim of service connection for frostbite residuals because the additional evidence submitted was not new and material; the Veteran disagreed with the decision and a Statement of the Case and a Supplemental Statement of the Case were furnished to him, but he did not submit a Substantive Appeal.  

2.  The official service department records received in March and April 2013 are not relevant.  

3.  To the extent the evidence received since the June 2006 decision is new, it does not relate to a previously unestablished fact or raise a reasonable possibility of substantiating the claim of service connection for the residuals of a cold weather injury to both feet.  


CONCLUSION OF LAW

The evidence received subsequent to the final June 2006 rating decision is not new and material for the purpose of reopening the Veteran's claim of service connection for the residuals of a cold weather injury to both feet.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  

By correspondence dated in November 2008 and February 2013, VA notified the Veteran of the information and evidence necessary to establish a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will provide.  He was advised that service connection for frostbite was previously denied.  The letters explained the definition of new and material evidence and of the reasons for the denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The letters also provided information regarding how VA assigns disability evaluations and effective dates.  The claim was most recently readjudicated in the June 2013 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, service personnel records, and VA medical records.  

The Board acknowledges that the Veteran was not provided a VA examination to determine the nature and etiology of his claimed frostbite residuals.  The requirements for providing a VA examination apply to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  

As discussed, the Board does not find new and material evidence sufficient to reopen the claim of service connection for the residuals of a cold weather injury to both feet, and thus, an examination is not warranted. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 


Analysis

In April 1983, the RO denied service connection for frostbite, essentially based on a finding that service treatment records were silent for any evidence of frostbite.  The Veteran did not appeal this decision, and it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

In January 2002, the RO determined that new and material evidence adequate to reopen the claim for frostbite (now claimed as trench feet) had not been submitted.  The Veteran did not appeal this decision, and it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

In June 2006, the RO denied the claim of service connection for frostbite residuals because the evidence submitted was not new and material.  The Veteran disagreed with the decision and a Statement of the Case was furnished in April 2007.  A Supplemental Statement of the Case was issued in November 2007.  The Veteran, however, did not perfect the appeal, and thus, the June 2006 decision is also final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

In September 2008, the Veteran petitioned to reopen his claim.  In April 2009, the RO denied service connection for residuals of frostbite because the evidence submitted was not new and material.  The Veteran disagreed with the decision and perfected this appeal.  

As directed in the December 2012 remand, VA obtained service personnel and in-patient clinical records.  

Pursuant to regulation, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c).  

Such records include, but are not limited to (i) service records that are related to a claimed in-service event, injury or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).  

On review, the Board does not find the additional service records relevant.  They do not relate to the claimed injury.  The service personnel records do not show the Veteran was stationed at Camp Hovey, South Korea in the winter of 1981, nor do they show that he was placed on light duty due to frostbite of the feet.  The in-patient clinical records show that he was hospitalized in 1982 for hepatitis.  There was no indication of any complaints or treatment related to frostbite.  There were no outpatient clinical records relating to the Veteran for the year of 1981.  

The Veteran's original service treatment records were received in 1982.  The additional records were not forwarded in response to the original request for medical records; but rather, were received in response to specific requests made in 2013 for the personnel file and for in-patient clinical records.  The records were not formerly classified.  

Having determined that the additional service records are not relevant, the Board does not find 38 C.F.R. § 3.156(c) for application.  Thus, the Board will consider whether new and material evidence has been submitted pursuant to 38 C.F.R. § 3.156(a).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

As set forth, the last final disallowance was in June 2006.  The evidence of record at the time of this decision included the Veteran's claims and statements, service treatment records, and VA medical records.  

In his August 1982 claim, the Veteran reported that he had been treated for frostbite in Korea in February or March 1981.  In his October 1995 claim, the Veteran reported having treatment for trench feet at the base hospital in Korea in 1981 to 1982.  

The service treatment records show that the Veteran was seen in October 1981 for a rash all over his body and athlete's feet.  This appeared to be the only record relating to the feet, and the other records are negative for any complaints or findings referable to cold weather injuries.  

On examination for separation in April 1982, the Veteran's feet and lower extremities were reported as normal.  On the associated report of medical history, the Veteran denied having swollen or painful joints and indicated he was "in good health".  He reported being hospitalized for hepatitis and fracturing his knee cap.  He did not mention suffering frostbite or otherwise being treated for same.  

A December 2001 VA record shows that the Veteran wanted his right foot evaluated.  He stated that he got frostbite in the military and had areas on the foot that were numb.  Since he just got off work, he did not want to remove his shoes and have the feet evaluated.  

The Veteran underwent x-ray studies of the feet in October 2005.  The identified indication for the testing was a long history of chronic bilateral foot pain due to remote trauma.  The impression was that of mild degenerative changes especially in the mid-left foot.  Mild hallux valgus deformities, bilaterally, slightly more apparent on the right were identified.  No acute bone changes were evident.  

In December 2005, the Veteran underwent a VA podiatry consultation.  He reported having had frostbite of both feet while overseas on active duty.  He complained of having cold feet.  Following an examination, the assessment was that of bilateral effects of thermosensitive feet secondary to possible frostbite.  

In his January 2006 claim to reopen, the Veteran reported receiving severe damage to his right and left foot doing a field exercise and having suffered with it ever since.  He stated that this happened in Korea.  

In a February 2006 statement, the Veteran reported that he was given light duty (actually "no duty") while assigned to Camp Hovey, Korea in early 1981 due to bilateral cold weather injuries to his feet.  

The evidence submitted since the June 2006 decision includes the Veteran's claims and statements, VA medical center records, in-patient clinical records, and service personnel records.  

In his August 2006 Notice of Disagreement, the Veteran stated that he was treated at Camp Hovey in Korea and submitted a copy of a previous VA Form 3101 requesting service records.  

The VA records added to the claims folder since the June 2006 decision included the October 2005 foot x-ray studies and a report of a December 2005 podiatry consultation.  A record dated in April 2007 documented the Veteran's report of lack of feeling in both feet due to frostbite while in Korea.  

A December 2008 new patient note documents the Veteran's reports of frostbite in Korea in 1981 and that his feet have bothered him since then.  

In his April 2010 VA Form 9, the Veteran reported being on a field exercise in Korea and suffering frostbite of his feet and going on light duty for a week.  He still had swelling and pain and could not stand too long.  He developed arthritis in his feet, and they really hurt in cold weather.  

The VA records contained in the virtual folder include a June 2011 physical therapy evaluation.  Baseline/initial observations noted that sensation screening was compromised by remote effects of frostbite - entire foot numbness.  

In March 2013, the RO received inpatient clinical records from the Army Hospital in Korea.  These records include the clinical record cover sheet showing that the Veteran was hospitalized for 5 days for acute hepatitis (which was previously of record), as well as the progress notes, vital signs record, doctor's orders, etc. relating to that hospitalization.  

In April 2013, the RO received the Veteran' personnel records.  These records include a DD Form 214 (which was previously of record) and records pertaining to Reserve and/or National Guard enlistment.  

On review, the Veteran's statements and VA medical records are cumulative.  See Anglin.  That is, at the time of the June 2006 denial, the record contained evidence showing the Veteran's reported history and current complaints.  Specifically, that he reportedly suffered cold weather injuries to his bilateral feet while stationed in Korea, continued with symptoms related to same, and currently had the effects of thermosensitive feet.  The additionally submitted evidence reiterates information and contentions already of record.  

To the extent that the service personnel and in-patient clinical records were not previously considered, they are new.  They are not, however, material because they do not relate to a previously unestablished fact or otherwise raise a reasonable possibility of substantiating the claim.  That is, they do not show that he suffered cold weather injuries during service or provide additional information regarding the claimed injury, nor do they show that he currently has residuals of frostbite related to military service.  

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2013).


ORDER

The application to reopen the claim of service connection for residuals of a cold weather injury to both feet is denied.


REMAND

Pursuant to the December 2012 remand, the Veteran was to be scheduled for VA examinations and opinions to determine the likely etiology of claimed bilateral hearing loss, tinnitus and low back disorders.  

Information in the claims folder shows that the requested examinations were scheduled for June 2013, but were cancelled due to the Veteran's failure to report.  

The claims folder contains a Report of General Information dated approximately 4 days after the scheduled examinations.  This report shows that the Veteran called and requested to reschedule his VA examinations.  He reported that he missed the examinations because he "did have transportation".  The Board assumes this is a typographical error and that he missed his examinations because he did not have transportation.  

Under these circumstances, the Board finds good cause for the Veteran's failure to report.  See 38 C.F.R. § 3.655 (2013).  The case should be remanded to provide the Veteran another opportunity to report as scheduled.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed bilateral hearing loss and tinnitus.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The VA examiner must respond to the following inquiries:

(i) Upon clinical examination, does the Veteran have a current hearing loss disability in either ear for VA purposes by the standards of 38 C.F.R. § 3.385?

(ii) Upon examination, does the Veteran have current tinnitus?

(iii) If current hearing loss for VA purposes or current tinnitus is diagnosed, is either at least as likely as not (i.e., 50 percent or more probable) due to the Veteran's exposure to claimed acoustic trauma during military service or another event or incident of his period of active service?

(iv) The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(v) In rendering his or her opinion, the examiner is advised that service treatment records are negative for any complaint, treatment, or diagnosis of hearing loss or tinnitus.  The Veteran's in-service audiograms do not reveal hearing loss.  However, the examiner should also consider the Department of Defense's Duty Military Occupational Specialty (MOS) Noise Exposure Listing indicating that the Veteran's MOS as a tactical wire operations specialist involved a "moderate" probability of noise exposure.  The Veteran reports that, as part of his MOS, he was exposed to hazardous noise from machine guns, tanks, grenades and small arms without hearing protection.  Finally, the examiner must also address the likelihood the Veteran's current hearing loss and tinnitus problems are the result of acoustic trauma from his post-service, intercurrent employment in construction, or any other post-service recreational or work activity the Veteran reports.  

A complete rationale must be provided for any opinion offered.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran, the examiner must so state, with a fully reasoned explanation for any such finding.  

2.  The RO should then have the Veteran scheduled for another VA examination to determine the nature and likely etiology of the claimed low back disorder.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The VA examiner must respond to the following inquiries:

(i) Upon clinical examination, does the Veteran have a current low back disability?

(ii) If a current low back disability is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) the current disability is related to the Veteran's in-service treatment for low back pain and muscle spasms in June 1981 or another event or incident of his period of active service?  In other words, does the Veteran have any current residual disability that is due to his in-service treatment for muscle spasms?  The examiner must also consider the Veteran's allegation that his low back problems developed in time as a result of his duties from his MOS as a tactical wire operations specialist.  Finally, the examiner must also address the likelihood the Veteran's current low back problems are the result of physical work from his post-service, intercurrent employment in construction.  

(iii) If a current low back disability is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that the disability was caused or aggravated (worsened) by the service-connected right knee disability?  

A complete rationale must be provided for any opinion offered.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran, the examiner must so state, with a fully reasoned explanation for any such finding.  

3.  The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

4.  After completing the requested development and any additional action deemed appropriate, the RO must readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


